DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 20, drawn to a fishing lure and a kit for making custom fishing lures, classified in A01K85/01.
II. Claims 16-19, drawn to a method of making a custom fishing lure, classified in A01K85/1897.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the apparatus of invention I can be made by another and materially different process (e.g., the method of claim 16 is not needed to create the apparatus of claims 1 and 20, as claims 1 and 20 do not require a lure cover to shrink via heating). In other words, the apparatus of claims 1 and 20 can be made with a process that does not involve any of the methodical steps shown in claim 16 (e.g., the apparatus of claims 1 and 20 can be made without inserting the lure body into the lure cover---instead, the apparatus of claims 1 and 20 could be made by attaching the lure cover onto a portion of the lure body, rather than inserting the lure body into the lure cover). Additionally, the method of claim 16 can be used to make another and materially different product, such as a fishing lure with a non-removable cover and that does not require a contour structure interposed between the body and the cover.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions can each be classified in separate classification schemes and would require searches that extend beyond fishing lures. Searching of both inventions would also require finding methods that are not necessarily related to manufacturing fishing lures. This would yield additional burdens in finding analogous art and in deciphering what prior art documents would be appropriate for prosecution of the instant application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.B./            Examiner, Art Unit 3647                                                                                                                                                                                            



/BRADY W FRAZIER/Primary Examiner, Art Unit 3647